I think that the charge complained of in ground 6 of the amended motion was error for the reason set out in subparagraphs c and d. There was no evidence from which a jury could find what the difference in earnings was before and after the injury, except for a very short period, ten days or two weeks, and any finding by the jury was pure speculation and not a calculation taking into consideration the factors required by law. The plaintiff testified that he could make three times what he was making at the time of the trial, but there is no evidence as to what his earnings at the time of the trial were, and none from which any reasonably exact amount could be computed. While it is true that there is evidence that the plaintiff was making $115 per week at the time of the injury,
the plaintiff does not say that he could be making three times this amount, but three times the unknown amount of his earnings at the time of the trial. I know that there is no exact yardstick by which future loss of earnings can be computed, but, before any attempt can be made by a jury to determine such loss, there must be a reasonable basis to start from, and I do not think that there was one in this case so far as future loss is concerned, both as to the time to be lost and the amount to be lost. The charge that the jury "may" give credit to the defendant for the inability of the plaintiff to labor on account of his growing older, etc., left it discretionary with the jury to give this credit or not as they saw fit, whereas, if they found that the plaintiff's capacity to labor would be decreased by virtue of growing older, etc., it was obligatory that the credit for this decrease be given the defendant, and in view of the verdict for $17,000 in this case this charge can hardly be said to have been harmless. *Page 514